UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6407


DARYL B. STEWART,

                Petitioner - Appellant,

          v.

JON OZMINT, Director SCDC; WARDEN,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Henry M. Herlong, Jr., Senior
District Judge. (9:09-cv-00136-HMH)


Submitted:   June 24, 2010                   Decided:   July 1, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Daryl B. Stewart, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Samuel Creighton Waters, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Daryl B. Stewart seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The    district       court      referred    this    case     to     a    magistrate        judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).

The    magistrate       judge      recommended       that     relief        be    denied         and

advised Stewart that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

               The     timely      filing      of     specific           objections         to     a

magistrate          judge’s      recommendation        is     necessary          to    preserve

appellate review of the substance of that recommendation when

the        parties     have       been      warned     of      the        consequences            of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.       1985);    see    also     Thomas v.       Arn,     474        U.S.    140    (1985).

Stewart       has     waived       appellate        review     by        failing       to    file

objections after receiving proper notice.                          Accordingly, we deny

a certificate of appealability and dismiss the appeal in part.

We    also    affirm       the    district    court’s        order       denying      Stewart’s

request for more time to file objections. ∗



       ∗
       Stewart did not request an extension until after judgment
was entered against him and almost a month after the magistrate
judge’s report.



                                               2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                       DISMISSED IN PART;
                                                         AFFIRMED IN PART




                                    3